Citation Nr: 0217661	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
chorioretinitis, currently evaluated as 90 percent 
disabling.


REPRESENTATION

Veteran represented by:	Peter Link, Non-attorney 
practitioner


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from August 1951 to May 1953.  
This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating decision the RO effectuated a December 2001 
decision of the Board granting service connection for 
bilateral chorioretinitis.  The RO assigned a 10 percent 
rating for the disorder effective July 19, 1999; the veteran 
disagreed with the assigned rating.  

Following a VA medical examination, in an April 2002 rating 
decision the RO increased the rating for the eye disorder 
from 10 to 90 percent, effective from the date of the 
veteran's claim of  entitlement to service connection in 
July 1999.  The veteran has continued to express 
disagreement with the denial of a 100 percent schedular 
rating.  The Board finds, therefore, that the issue of the 
rating assigned for bilateral chorioretinitis remains 
appeal.

The Board observes in passing that in a June 2002 rating 
decision the RO determined that the veteran was entitled to 
a total disability rating based on individual 
unemployability.  


FINDINGS OF FACT

1.  Prior to April 11, 2001, bilateral chorioretinitis was 
manifested by central visual acuity of 5/200 in the right 
eye and 10/200 in the left eye.

2.  Effective April 11, 2001, bilateral chorioretinitis was 
manifested by central visual acuity of no better than 5/200 
in both eyes.



CONCLUSION OF LAW

The criteria for a 100 percent schedular disability rating 
for bilateral chorioretinitis are met, effective April 11, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6006 and 6071 
(2002); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that he is 
entitled to a 100 percent schedular rating because 
evaluation of his central visual acuity, without allowing 
for eccentric viewing, is no better than 5/200 bilaterally.

In the interest of clarity, the Board will initially 
determine whether this case has been properly developed for 
appellate purposes.  The Board will then review various law 
and regulations generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  For reasons expressed immediately below, the Board 
further finds that development of the issue on appeal has 
proceeded in accordance with the laws and regulation.  
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)]; Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. § 3.159 
(2002).

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in June 
2002 in which the RO informed the veteran of the regulatory 
requirements for establishing entitlement to a higher 
rating, and the rationale for determining that the evidence 
he had then submitted did not show that those requirements 
were met.  The RO also informed the veteran of the 
provisions of 38 C.F.R. § 3.159 in terms of the information 
and evidence that he was required to submit, and the 
evidence that VA would obtain on his behalf.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's VA treatment records, and 
provided him VA ophthalmology examinations in October 1999 
and March 2002.  The reports of the medical examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his 
current complaints, conducted the appropriate examinations, 
and rendered relevant diagnoses and opinions.  

The Board notes that the veteran's representative has asked 
that the veteran be provided an additional VA examination on 
the basis that the March 2002 examination is not adequate 
for rating purposes because the examiner did not determine 
the veteran's visual acuity based only on his central 
vision.  The examiner provided an addendum to the report of 
the March 2002 examination in April 2002, however, to 
correct that error.  Furthermore, the additional medical 
evidence in the claims file sufficiently documents the 
veteran's visual acuity based on central and eccentric 
viewing.  The Board accordingly finds that an additional 
examination is not required.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).


Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a); 4.1.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in February 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim has been pending.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating impairment of visual acuity

Ratings on account of visual impairment are to be based only 
on examination by specialists, including uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's test type or its equivalent.  The best 
distant vision obtainable after best correction will be the 
basis of the rating.  38 C.F.R. § 4.75.

Chronic retinitis is rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during a period of active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6006.  

The rating to be assigned for impairment of central visual 
acuity is to be determined as follows:

Blindness in both eyes having only light perception--100

Blindness in one eye, having only light perception and
In the other eye 5/200 (1.5/60)--100
In the other eye 10/200 (3/60)--90
In the other eye 15/200 (4.5/60)--80
In the other eye 20/200 (6/60)--70
In the other eye 20/100 (6/30)--60
In the other eye 20/70 (6/21)--50
In the other eye 20/50 (6/15)--40
In the other eye 20/40 (6/12)--30

Vision in one eye 5/200 (1.5/60) and
In the other eye 5/200 (1.5/60)--100
In the other eye 10/200 (3/60)--90
In the other eye 15/200 (4.5/60)--80
In the other eye 20/200 (6/60)--70
In the other eye 20/100 (6/30)--60
In the other eye 20/70 (6/21)--50
In the other eye 20/50 (6/15)--40
In the other eye 20/40 (6/12)--30

Vision in one eye 10/200 (3/60) and
In the other eye 10/200 (3/60)--90
In the other eye 15/200 (4.5/60)--80
In the other eye 20/200 (6/60)--70
In the other eye 20/100 (6/30)--60
In the other eye 20/70 (6/21)--50
In the other eye 20/50 (6/15)--40
In the other eye 20/40 (6/12)--30

38 C.F.R. § 4.84a, Diagnostic Codes 6061-6077.

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  
Once the evidence is assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service-connected eye disability, bilateral 
chorioretinitis, is currently evaluated as 90 percent 
disabling under 38 C.F.R. § 4.84a, Diagnostic Codes 6006-
6075.  The Board's responsibility, as discussed above, is to 
evaluate all of the evidence of record and determine whether 
a 100 percent rating may be assigned.  If a 100 percent 
rating may not be awarded for the entire period since July 
19, 1999, under Fenderson the Board may assign such rating 
for a portion of the period. 


Schedular rating

As discussed above, according to the diagnostic codes 
pertaining to impairment of visual acuity, a 100 percent 
rating is applicable if the veteran is blind in both eyes, 
having only light perception; if he is blind in one eye, and 
the visual acuity in the other eye is no better than 5/200; 
or if his visual acuity is no better than 5/200 in both 
eyes.  The measurement of his visual acuity is based on 
central visual acuity, not eccentric vision.  38 C.F.R. 
§ 4.75.

VA treatment records disclose that an examination in 
February 1999 showed visual acuity in the right eye of 20/80 
and in the left eye of 20/200.  It is not clear from the 
evidence, however, whether that testing was performed under 
special circumstances for rehabilitative purposes, or 
whether the visual acuity was based on central or eccentric 
vision.  

The veteran underwent a VA ophthalmology examination in 
October 1999, which revealed best corrected visual acuity 
when looking straight ahead (central vision) of 20/600 in 
the right eye and 20/300-400 in the left eye.  When 
converted to numbers applicable to the chart shown above, 
20/600 would be equivalent to 5/200 and 20/400 would be 
equivalent to 10/200.  According to the rating criteria, 
central visual acuity of 5/200 in the right eye and 10/200 
in the left eye warrants no more than a 90 percent rating.  

The VA treatment records document an additional examination 
in April 2001 that disclosed visual acuity of 20/400, or 
10/200, in both eyes.  According to the rating criteria, 
visual acuity of 10/200 in both eyes warrants no more than a 
90 percent rating.  The examiner did not indicate, however, 
whether the testing was limited to central visual acuity, or 
included eccentric viewing.

Vision testing as part of the March 2002 examination again 
revealed visual acuity of 20/400, or 10/200, in both eyes.  

In April 2002, during an interview with a VA employee in 
connection with his appeal, the veteran informed the 
interviewer that he normally relied upon eccentric viewing, 
due to the absence of any central visual acuity due to 
macular scarring.  It appears that the veteran had become 
adept at reading the eye chart by relying on his peripheral 
vision.  The veteran informed the interviewer that he "tries 
very hard to see the eye chart" and that he "surmises that 
he is looking at the 'Big E' and tells the doctor that."  

At the request of the interviewer, the examiner who 
conducted the March 2002 examination then re-checked the 
veteran's visual acuity the same day on a "walk-in" basis 
and determined that although the visual acuity was 20/400 
with eccentric vision, when limited to direct, or central 
vision, the veteran "cannot see."  The examiner apparently 
determined that, when relying on central visual acuity, the 
veteran was unable to discern any letters on the Snellen 
chart.  His central visual acuity was, therefore, no better 
than 5/200 in both eyes, and may be limited to light 
perception only.

Central visual acuity of 5/200 in both eyes supports a 
100 percent schedular disability rating.  38 C.F.R. § 4.84a, 
Diagnostic Code 6071.  The Board finds, therefore, that the 
criteria for a 100 percent schedular rating are met.  

Fenderson considerations

The Board must now determine whether the 100 percent rating 
should be assigned for the entire period after July 19, 
1999.

The October 1999 VA ophthalmology examination revealed best 
corrected visual acuity when looking straight ahead (central 
vision) of 20/600 as in the right eye and 20/300-400 in the 
left eye.  When converted to numbers applicable to the chart 
shown above, 20/600 would be equivalent to 5/200 and 20/400 
would be equivalent to 10/200.  According to the rating 
criteria, central visual acuity of 5/200 in the right eye 
and 10/200 in the left eye warrants no more than a 
90 percent rating.  The Board finds, therefore, that the 
criteria for a rating in excess of 90 percent were not met 
in October 1999.  

As noted above, the March/April 2002 examiner determined 
that the veteran's central visual acuity was no better than 
5/200 in both eyes.  Because the measurement of the 
veteran's eccentric vision in March 2002 was the same as the 
visual acuity shown in April 2001, the Board concludes that 
the visual acuity of 20/400, or 10/200, in both eyes shown 
in April 2001 was indicative of eccentric, not central, 
vision.  Giving the veteran the benefit of the doubt, the 
Board will assume that central visual acuity was no better 
than 5/200 in both eyes at time.  For these reasons the 
Board finds that the criteria for the 100 percent schedular 
rating were met as of April 11, 2001.  There is no earlier 
documentation of this level of central visual acuity.  The 
Board observes in passing that the presentation of the 
veteran's representative dated August 7, 2002 mentions no 
date earlier than April 11, 2001.

In summary, for the reasons and bases expressed above the 
Board has determined that a 100 percent disability rating 
should be assigned, effective April 11, 2001.  
The appeal is allowed to that extent.


ORDER

A 100 percent schedular disability rating for bilateral 
chorioretinitis is granted effective April 11, 2001, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

